

113 S2841 IS: Reducing Disparities Using Care Models and Education Act of 2014
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2841IN THE SENATE OF THE UNITED STATESSeptember 17 (legislative day, September 16), 2014Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for a study by the Institute of Medicine on health disparities, to direct the Secretary
			 of Health and Human Services to develop guidelines on reducing health
			 disparities, and for other purposes.1.Short titleThis Act may be cited as the Reducing Disparities Using Care Models and Education Act of 2014.2.FindingsThe Congress finds as follows:(1)The infant death rate among African-Americans is more than double that of Whites.(2)The death rate for all cancers is 30 percent higher for African-Americans than for Whites; for
			 prostate cancer, it is more than double that for Whites.(3)Black women have a higher death rate from breast cancer despite having a mammography screening rate
			 that is nearly the same as the rate for White women.(4)Diabetes incidence is highest among Native Americans, at 15.9 percent, followed by 13.2 percent for
			 African-Americans, 12.8 percent for Hispanics, 9.0 percent for Asians, and
			 7.6 percent for Whites.(5)New cases of hepatitis and tuberculosis are higher in Asians and Pacific Islanders living in the
			 United States than in Whites.(6)Individuals in same-sex couples were more likely than individuals in different-sex couples to
			 report a delay in getting necessary prescriptions.(7)Infants born to Black women are 1.5 to 3 times more likely to die than those born to women of other
			 races or ethnicities, and American Indian and Alaska Native infants die
			 from sudden infant death syndrome (SIDS) at nearly 2.5 times the rate of
			 White infants.(8)Low-income children have higher rates of mortality (even with the same condition), have higher
			 rates of disability, and are more likely to have multiple conditions.(9)White children are half as likely as Black and Latino children not to be in excellent or very good
			 health.(10)As of 2012, 38.9 percent of United States adults were obese, with the highest rate among
			 African-Americans at 47.9 percent, followed by Hispanics at 42.5 percent,
			 Whites
			 at 32.6 percent, and Asians at 10.8 percent.(11)The risk of stroke is twice as high for African-Americans as for Whites, and African-Americans are
			 more likely to die of stroke. Other ethnic minorities also have higher
			 risk than Whites. Overall, strokes are most prevalent in the Southeast
			 United States, and less so in the Northeast.(12)African-Americans accounted for 44 percent of all those infected with HIV, despite being only 12
			 percent of the United States population.(13)Black men who have sex with men (MSM) ages 13 to 24 had the most new infections among youth.(14)One study found that among heterosexuals living in the same urban community, those below the
			 poverty line were twice as likely to contract human immunodeficiency virus
			 (HIV).(15)Persons with less than a high school diploma (6.7 percent) and high school graduates (4.0 percent)
			 were more likely to report major depression than those with at least some
			 college education (2.5 percent).(16)Only about 10 percent of physicians practice in rural America despite the fact that nearly
			 one-fourth of the population lives in these areas.(17)Rural residents are less likely to have employer-provided health care coverage or prescription drug
			 coverage, and the rural poor are less likely to be covered by Medicaid
			 benefits than their urban counterparts.(18)Twenty percent of nonmetropolitan counties lack mental health services versus 5 percent of
			 metropolitan counties.(19)Fifteen percent of persons with disabilities report not seeing a doctor due to cost in comparison
			 to 6 percent of the general population.3.Institute of Medicine study(a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary shall enter into an arrangement with the Institute of Medicine under which the Institute agrees to
			 study—(1)the extent of health disparities in the type and quality of preventive interventions, health
			 services, and outcomes in the United States;(2)the factors that may contribute to inequities in such disparities;(3)existing programs and policies intended to reduce such disparities;(4)best practices and successful strategies in programs that aim to reduce such disparities;(5)priorities for successful intervention programs targeting such disparities; and(6)potential opportunities for expanding or replicating such programs.(b)ReportThe arrangement under subsection (a) shall provide for submission by the Institute of Medicine to
			 the Secretary and Congress, not later than 20 months after the date of
			 enactment of this Act, of a report on the results of the study.4.Guidelines for development and implementation of Health Disparities Reduction Programs and
			 Activities(a)GuidelinesNot later than 90 days after the submission of the report described in section 3(b), and taking
			 such report into consideration, the Secretary shall develop guidelines for
			 entities to develop and implement programs and activities to reduce health
			 disparities.(b)Use by HHSThe Secretary shall, where appropriate, incorporate the use of the guidelines developed under
			 subsection (a) into the programs and activities of the Department of
			 Health and Human Services.(c)Grants for disparities reduction activities(1)In generalThe Secretary may award grants to entities for the development and implementation of programs and
			 activities to reduce health disparities in accordance with the guidelines
			 described in subparagraph (a).(2)ApplicationsTo seek a grant under this subsection, an entity shall submit an application to the Secretary at
			 such time, in such manner, and containing such information as the
			 Secretary may require.(3)Minimum contentsThe Secretary shall require that an application for a grant under this subsection contains at a
			 minimum—(A)a description of the population and public health concern the program will target and an outreach
			 plan to ensure that the most in need populations will benefit;(B)a description of the strategies the entity will use—(i)to develop and implement its programs and activities in accordance with the guidelines developed
			 under subsection (a); and(ii)to make the interventions sustainable; and(C)an agreement by the entities to periodically provide data with respect to—(i)the population served;(ii)improvements in reducing health disparities; and(iii)effectiveness of the interventions used.(d)AppropriationsTo carry out this section, there are authorized to be appropriated $5,000,000 for fiscal year 2016
			 and such sums as may be necessary for each of fiscal years 2017 through
			 2020.5.Testing alternative payment and delivery models to reduce health disparities(a)In generalThe Secretary acting through the Centers for Medicare and Medicaid Innovation under section 1115A
			 of the Social Security Act (42 U.S.C. 1315a) shall provide for the testing
			 of a payment and service delivery model that includes incentives for
			 reducing health disparities consistent with the cost and quality criteria
			 otherwise applicable to the testing of models under such section.(b)Documentation requirement for model testingIn carrying out subsection (a), the Secretary shall require that an application to conduct such
			 testing of such a model include at least—(1)documentation of at least one health disparity targeted for reduction;(2)a root-cause analysis of the health disparity targeted for reduction;(3)identification and selection of performance targets for such reduction;(4)a proposal to make payments in some way contingent on a reduction in health disparities; and(5)a reliable method for monitoring progress in achieving such a reduction.6.DefinitionsIn this Act:(1)The term health disparity means significant disparity in the overall rate of disease incidence, prevalence, morbidity,
			 mortality, or survival rates in a population as compared to the health
			 status of the general population.(2)The term intervention means an activity taken by an entity on behalf of individuals or populations to reduce health
			 disparities.(3)The term Secretary means the Secretary of Health and Human Services.